Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshitomi et al.(WO 2015/190595){hereon reference will be made to the text of PGPUB 2017/0121448}.
Yoshitomi et al. discloses soft polyurethane foams for seating pad applications prepared from polyols, isocyanates, foaming agents, catalysts, particularly dimethyldodecylamine {catalyst E-3}, meeting the requirements of the claims and employed in amounts as claimed (paragraph [0108] & Examples), highly active silicone based silicone based foam stabilizer (F-3) meeting the requirements of the claims and employed in amounts as claimed (paragraph [0114] and Examples), and polyether polyol crosslinkers meeting the cell opener requirements of applicants’ claims (paragraphs [0100] & [0102]-[0104]) {see also – Examples and paragraphs [0013]-[0059]& [0122]}.  Owing to the closeness of the make-up of the products developed and the closeness of the crosslinker polyols of Yoshitomi et al. in make-up to the cell openers of applicants’ claims, it is held that these crosslinking polyols of Yoshitomi et al. would inherently meet the cell opener requirements of the claims to the degree required by the claims.  As to claim 8, owing to the closeness of the make-up of the stabilizer(s) disclosed, it is held that the highly active silicone stabilizer(s) of Yoshitomi et al. would inherently possess surface tension values meeting the requirements of this claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bender et al. is cited for its disclosure of relevant polyether polyols of the instant concern having recognized cell opening effects as well as relevant silicone stabilizers and other materials.  Aou et al.(‘550) is cited for its recognition of the relationship between cell opening effects and EO richness in polyols.  Sasaki et al. and Walia et al. are cited for their disclosures of relevant ethylene oxide rich polyols having cell opening qualities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/               Primary Examiner, Art Unit 1765